Citation Nr: 1203581	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-27 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left shin splints.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right and left shin splints. 

3.  Entitlement to service connection for flat feet, to include as secondary to service-connected bilateral right and left shin splints.
 
4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected right and left shin splints.

5.  Entitlement to a disability rating in excess of 10 percent for shin splints of the left leg. 

6.  Entitlement to a disability rating in excess of 10 percent for shin splints of the right leg. 


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

In February 2011, the Board remanded the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for a low back disorder and a bilateral hip disorder and the issues of service connection for flat feet and diabetes mellitus in order for the Veteran to be afforded a hearing before the Board.  In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge on those issues.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

At the Veteran's hearing and shortly thereafter he submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issues of service connection for a low back disorder, on the merits; whether new and material evidence has been received to reopen the claims of service connection for a bilateral hip disorder, flat feet, and diabetes mellitus; and an increased disability rating for bilateral shin splints are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2006 decision, the RO denied the Veteran's claim of service connection for a low back disorder, in part, because there was no evidence of a current disability.  The Veteran did not file a timely appeal to the December 2006 rating decision, and it became final. 

2.  Additional evidence received since the December 2006 RO rating decision is neither cumulative nor redundant of evidence previously of record, relates to previously unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disorder, to include as secondary to service-connected right and left shin splints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

To the extent that the Board is taking favorable action as to the claim to reopen for service connection for a low back disorder, any deficient notice for that claim is not prejudicial to the Veteran.  As such, any discussion of the duties to notify or assist is unnecessary as any deficiency is deemed harmless.

Reopening Service Connection Claims

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will,  therefore, undertake a de novo review of the new and material evidence issue. 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

Here, in December 2006 the RO denied service connection for a low back disorder, to include as secondary to service-connected bilateral shin splints.  The Veteran did not file a timely appeal, and the decision became final.  The RO denied service connection since there was no evidence of a current diagnosis nor were there any nexus opinions relating a back disorder to either the Veteran's active service or to his service-connected bilateral shin splints.  The Veteran did not appeal the December 2006 decision, and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder, to include as secondary to service-connected bilateral shin splints, the Board notes that the evidence received since the December 2006 RO rating decision includes VA treatment records; a June 2010 private examination report; a January 2011 VA examination report, with a January 2011 addendum opinion; and the Veteran's testimony before the Board.

The Board finds that the January 2011 VA examination and subsequent addendum constitute new and material evidence because not only was he diagnosed with low back strain but the VA examiner also opined that the Veteran's now diagnosed low back strain was less likely as not secondary to or caused by his service-connected shin splints.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim (in this case the newly submitted evidence goes to both a diagnosis and to a nexus opinion that was not previously established), and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge, 155 F.3d at 1356.  Thus, since the newly submitted evidence of record goes to both a diagnosis and to a nexus opinion, which were reasons for the December 2006 denial, the Board finds new and material evidence has been submitted.

The Board concludes that evidence submitted since the December 2006 RO rating decision is new and material and, thus, the claim for service connection for a low back disorder is reopened.





ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral shin splints, is reopened.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for a low back disorder, on the merits; whether new and material evidence has been received to reopen the claims of service connection for a bilateral hip disorder, flat feet, and diabetes mellitus; and an increased disability rating for bilateral shin splints.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

First, the Board finds that a remand is warranted in order to obtain the dates of the Veteran's active service.  The Veteran's claims file only includes one Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), which establishes active duty dates from March 1989 to July 1989; however, the Veteran testified that he had additional periods of active duty from 1999 to 2000, and after the hearing, he submitted Leave and Earning Statements from 1991 and 1992.  Thus, the Board finds that the RO/AMC must determine all periods of the Veteran's active duty service.  Moreover, the RO/AMC must obtain all of the Veteran's outstanding service treatment records.  If additional records cannot be obtained the RO/AMC must document all steps taken. 

The Board finds that the Veteran should also be scheduled for a VA examination for his now reopened claim of service connection for a low back disorder.  As noted above, the January 2011 VA examiner stated that the Veteran's low back disorder  was not secondary to his service-connected shin splits; however, in August 2011, the Veteran submitted a statement from his private chiropractor relating the Veteran's back pain directly to running in the military.  Thus, the Veteran should be scheduled for a VA examination to determine if his current low back disorder is directly related to his period of active service. 

In addition, the Board finds that based upon on the Veteran's VA treatment records, his testimony, and articles that were submitted, the Veteran should be scheduled for a VA examination to determine if the Veteran's diabetes mellitus is at least likely as not due to or aggravated by the Veteran's service-connected bilateral shin splints.

Finally, the November 2009 rating decision denied the Veteran's claim for an increased disability rating for both his service-connected right and left shin splints.  In correspondence received in November 2009, the Veteran submitted a notice of disagreement.  While the RO accepted this as a notice of disagreement for all of the Veteran's service connection claims, a Statement of the Case was not issued for the issues of entitlement to an increased disability rating for the right and left shin splints (the Board notes that the May 2011 Remand referred those issues for further development).  However, the Board finds that the November 2009 statement was a timely and valid notice of disagreement, and by filing that the Veteran initiated an appeal of an increased rating claims for the service-connected right and left shin splints.  The Veteran has not been furnished a Statement of the Case that addresses those discrete issues.  Consequently, the Board must remand those issues to the RO to furnish a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Prior to any VA examination, the RO must obtain all outstanding pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC shall obtain any pertinent outstanding treatment records.  If any records sought are not obtained, the RO/AMC must notify the Veteran of the records that were not obtained, the efforts taken to obtain them, and the further action to be taken.  

2.  The RO/AMC must determine all of the Veteran's dates of active duty service.  The RO/AMC shall also obtain any outstanding service personnel records and service treatment records.  If no records can be obtained the RO/AMC must document all steps taken. 

3.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the nature and etiology of his low back disorder.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is requested to opine, whether the Veteran has a low back disorder, and if so, whether it is at least likely as not due to his period of active service, to include running while on active duty.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the nature and etiology of his diabetes mellitus.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is requested to opine as to whether the Veteran has diabetes mellitus, and if so, whether it is at least likely as not manifested as a result of his period of active service.

The examiner is also requested to opine as to whether it is at least likely as not that any diabetes mellitus found on examination is either (a) caused or (b) aggravated (permanently worsened) by the Veteran's service-connected right and left shin splints.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.
5.  The RO/AMC shall furnish the Veteran and his representative a Statement of the Case that addresses the issues of entitlement an increased disability rating for the right and left shin splints.  The RO/AMC shall return this issue to the Board only if the Veteran files a timely substantive appeal.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


